Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct an obvious informality in claim 5. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 5, line 1, “Claim 4,wherein” has been rewritten to --Claim 4, wherein-- to correct an obvious grammatical error. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference is Iwamoto et al. (Reference of Record) as discussed in the office action mailed on 2/22/2021. However Iwamoto et al. does not teach in regards to claim 1, wherein the first external connection terminal is in direct contact with the first conductive film. Thus the applicant’s claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-14 have also been determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843